Case 1:20-mj-08456-UA Document5 Filed 08/12/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA, 20-mag-8456
~against- ORDER
MICHAEL BRYANT,
Defendant.
xX

 

ONA T. WANG, United States Magistrate Judge:

This case was commenced by a misdemeanor information and should be randomly
assigned to a Magistrate Judge. Accordingly, the case will be assigned today to a Magistrate
Judge from an envelope drawn from the Magistrate Judge wheel in Courtroom 5-A,

SO ORDERED.

 
 

 

 

Dated: August 12, 2020 OnaT. Wang ~~ SSS
New York, New York United States Magistrate Judge

 
